Judgment, Supreme Court, Bronx County (Anthony Brandveen, J.), rendered January 20, 1988, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to 6 to 12 years’ imprisonment, unanimously affirmed.
Defendant was arrested as a result of a "buy-and-bust” operation. The undercover narcotics officer testified that she purchased two vials of crack cocaine from defendant in the vestibule of 2726 Decatur Avenue. Defendant never denied the exchange but asserted that he was merely acting as the officer’s agent, a defense which the jury rejected.
The prosecutor’s unsuccessful attempt during cross-examination to make defendant characterize the undercover officer as a liar was improper, but does not, standing alone, warrant reversal (People v Hudson, 104 AD2d 157) and, in any event, must be deemed harmless in view of the overwhelming evidence of guilt. (People v Crimmins, 36 NY2d 230, 243.) Defendant’s claims with respect to the prosecutor’s summation were not preserved for appellate review, and we decline to reach them in the interest of justice. Concur—Murphy, P. J., Carro, Rosenberger and Smith, JJ.